DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA ..

2.	Again, Applicant cancelled claims 15-41.  Thus, claims 1-14 are still pending.  However, it is noted that claims 5 and 6 are identical and one of these claims must be cancelled.

Priority
3.	No priority under 37 CFR 1.55 has been asserted by Applicant.	

Drawings
4.	Applicant’s drawings are acceptable.

Claim Rejections - 35 USC § 112
5.	No rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) is warranted.

Claim Rejections - 35 USC § 101
6.	No rejection under 35 U.S.C. 101 is warranted.


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over the article “PRWeb - RMS Communications Group Inc. opens cell phone kiosk at Ocean City Mall in Toms River, N.J.” (cited from Applicant’s December 10, 2021 Information Disclosure Statement (IDS), item #10, page 7) in view of Seergy, US 2012/0022965, and further in view of Official Notice.
RMS discloses a self-service kiosk to purchase items, e.g. a cell phone, via a transaction, e.g. cash price paid for the electric devices, i.e. phones.
RMS does not specifically disclose the term characteristic information and instructions.  However, RMS does discloses purchases $3-90 for each usable phone.
Seergy discloses where a consumer may use a mobile device to obtain unique identifier characteristic information, e.g. universal price code (UPC) or stock keeping unit (SKU) or a barcode, of an item, e.g. clothing, to obtain the price thereof, where an offer to purchase the item may be initiated from the characteristic information gathered.
Regarding claims 2-14, Official Notice is taken that obtaining unique identifier characteristic information having instructions associated with an identifier associated with a make, model, storage capacity, carrier and condition of an item are common knowledge, e.g. the sale of a used car meets all of these criteria, e.g. one must have 
To have provided a obtaining unique identifier characteristic information having instructions associated with an identifier associated with a make, model, storage capacity, carrier and condition for the mobile device of RMS would have been obvious to one of ordinary skill in the art in view Seergy and further in view of this Official Notice.  The review of such information has been longstanding and extremely well known common knowledge in the art of the legal sale of goods and services.  To merely substitute a cell phone to provide such a transaction is not deemed to be an inventive step.  The motivation for doing such would be to implement a basic sales venue for those users operating a kiosk desiring to purchase an item within an articulated price range.

9.	Further pertinent references of interest are noted from the attached PTO-892.

10.	Applicant’s Information Disclosure Statement (IDS) submitted December 10, 2021 has been reviewed.  Note the attached IDS.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   A shortened statutory period for reply to this final action is set to expire 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JOSEPH RUDY whose telephone number is (571)272-6789.  The examiner can normally be reached on Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW JOSEPH RUDY/
Primary Examiner
Art Unit 3687
571-272-6789